Case 3:18-cr-00057-CAR-CHW Document 138 Filed 01/15/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF GEORGIA

ATHENS DIVISION
UNITED STATES OF AMERICA :  SUPERSEADING INFORMATION
CRIM. NO. 3:18-CR-57(CAR)
Vv.
VIOLATIONS:
CHANDLER MOORE
21 U.S.C. § 841 (a)(1)

Defendant 21 U.S.C. § 841(b)(1)(C)
18 U.S.C. §2

 

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
(POSSESS WITH INTENT TO DISTRIBUTE METHAMPHETAMINE)

 

From on or about August 1, 2018 to September 22, 2018, in the Athens Division of the
Middle District of Georgia and elsewhere within the jurisdiction of this Court,
CHANDLER MOORE,
defendant herein, knowingly and intentionally conspired with others both known and unknown to
the United States Attorney, to knowingly and intentionally possess with intent to distribute
Schedule II controlled substances, to-wit: a mixture containing a detectable amount of
methamphetamine in violation of Title 21, United States Code Sections 841(a)(1); 841(b)(1)(C)

and Title 18 United States Code, Section 2.

Presented by:
CHARLES E, PEELER

 

 
 

ASSISTANTUNIVED STATES ATTORNEY

   
